               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 TOMMIE L. CARTER,

                      Plaintiff,
                                                    Case No. 20-CV-648-JPS
 v.

 SIEANNA EDWARDS,
                                                                   ORDER
                      Defendant.


       On April 24, 2020, Plaintiff, a prisoner proceeding pro se, filed a

complaint alleging that on April 21, 2020, his constitutional rights were

violated at Green Bay Correctional Facility. (Docket #1). Before this case

proceeds any further, the Court must dismiss it because it is clear from the

face of the complaint that Plaintiff has failed to exhaust his administrative

remedies.

       The Prison Litigation Reform Act (“PLRA”) establishes that, prior to

filing a lawsuit complaining about prison conditions, a prisoner must

exhaust “such administrative remedies as are available[.]” 42 U.S.C. §

1997e(a). To do so, the prisoner must “file complaints and appeals in the

place, and at the time, the prison’s administrative rules require,” and he

must do so precisely in accordance with those rules; substantial compliance

does not satisfy the PLRA. Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir.

2002); Burrell v. Powers, 431 F.3d 282, 284–85 (7th Cir. 2005). A suit must be

dismissed if it was filed before exhaustion was complete, even if exhaustion

is achieved before judgment is entered. Perez v. Wis. Dep’t of Corr., 182 F.3d

532, 535 (7th Cir. 1999).




   Case 2:20-cv-00648-JPS Filed 04/30/20 Page 1 of 3 Document 3
      The Wisconsin Department of Corrections maintains an Inmate

Complaint Review System (“ICRS”) to provide a forum for administrative

complaints. Wis. Admin. Code § DOC 310.04. There are two steps an inmate

must take to exhaust their administrative remedies under the ICRS. First,

the inmate must file an offender complaint with the Institution Complaint

Examiner (“ICE”) within fourteen days of the events giving rise to the

complaint. Id. § DOC 310.07(2). The ICE may reject the complaint or return

the complaint to the inmate and allow him or her to correct the issue(s) and

re-file within ten days. See id. § DOC 310.10(5),(6). If the complaint is

rejected, the inmate may appeal the rejection to the appropriate reviewing

authority within ten days. Id. § DOC 310.10(10). If the complaint is not

rejected, the ICE issues a recommendation for disposing of the complaint,

either dismissal or affirmance, to the reviewing authority. Id. § DOC

310.10(9),(12). The reviewing authority will affirm or dismiss the complaint

in whole or in part, or return the complaint to the ICE for further

investigation. Id. § DOC 310.11(2).

      Second, if the ICE recommends dismissal and the reviewing

authority accepts it, the inmate may appeal the decision to the Corrections

Complaint Examiner (“CCE”) within fourteen days. Id. §§ DOC 310.09(1),

310.12. The CCE issues a recommendation to the Secretary of the

Department of Corrections who may accept or reject it. Id. §§ DOC 310.12(2),

310.13. Upon receiving the Secretary’s decision, or after ninety days from

the date the Secretary received the recommendation, the inmate’s

administrative remedies are exhausted. Id. § DOC 310.13(4).

      A mere three days had passed between the alleged violation and the

filing of the federal complaint. That is not enough time for an inmate

complaint examiner to respond to an inmate’s complaint, much less for


                           Page 2 of 3
  Case 2:20-cv-00648-JPS Filed 04/30/20 Page 2 of 3 Document 3
Plaintiff to appeal the determination. Plaintiff must exhaust his

administrative remedies before seeking recourse in federal court.

      Accordingly,

      IT IS ORDERED that this case be and the same is hereby

DISMISSED without prejudice for Plaintiff’s failure to exhaust his

administrative remedies.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 30th day of April, 2020.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                           Page 3 of 3
  Case 2:20-cv-00648-JPS Filed 04/30/20 Page 3 of 3 Document 3
